Citation Nr: 1727876	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc disease, thoracolumbar spine, with congenital fusion, also claimed as lower back pain and upper left back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Subsequent rating decisions were issued in June and September 2010.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2010.  A Statement of the Case (SOC) was issued in April 2012.  A timely VA Form 9 was received in May 2012.

The appellant was afforded a hearing at the RO before a Decision Review Officer (DRO) in April 2013.  A transcript is of record.  A Supplemental Statement of the Case (SSOC) was issued in September 2016.

The Board notes that the appellant filed claims of entitlement to service connection for a back disability on prior occasions.  Entitlement to service connection was denied in a June 1984 rating decision.  A June 1990 rating decision notes that, although the appellant again claimed entitlement to service connection for a back disability, no new evidence was presented for reconsideration.


FINDINGS OF FACT

1.  In a June 1984 rating decision, the RO denied service connection for a back disability.  The appellant was duly notified of the RO's determination and his appellate rights in a June 1984 letter, but he did not appeal, nor was new and material evidence received in the following year.

2.  In a June 1990 rating decision, the RO denied a claim of entitlement to a hernia and determined that no new evidence had been submitted with regard to claim of entitlement to service connection for a back disability and did not reopen that claim.  The RO mailed notice notified the Veteran of his appellate rights.  He did not appeal and no new and material evidence was submitted within one year of the notification.  

3.  Evidence received since the June 1990 rating decision relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for degenerative disc disease, thoracolumbar spine, with congenital fusion, also claimed as lower back pain and upper left back pain.

4.  Congenital fusion of L5-S1 vertebrae is incapable of worsening or improving.

5.  A current back disability, to include degenerative disc disease, thoracolumbar spine, also claimed as lower back pain and upper left back pain, did not result from an injury or disease during the appellant's active service, to include any superimposed on his congenital defect; arthritis was not manifest to a compensable degree within one year of service separation, and a current back disability, to include degenerative joint disease, is not causally related to his active service.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision disallowing service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (1982) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  The June 1990 rating decision disallowing service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (1988) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§  19.129, 19.192 (1989) (currently 38 C.F.R. §  20.1103 (2016)).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for degenerative disc disease, thoracolumbar spine, with congenital fusion, also claimed as lower back pain and upper left back pain.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Congenital fusion of L5-S1 vertebrae is a congenital defect and is not a disease or injury, and therefore not subject to service connection.  38 C.F.R. § 3.303(c) (2016).  

5.  The criteria for service connection for degenerative disc disease, thoracolumbar spine, also claimed as lower back pain and upper left back pain, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a December 2007 letter issued prior to the initial decision on the claim, and in subsequent letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant was also afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinions are predicated on both examinations of the appellant as well as full readings of all available records.  The bases for the examiner's opinions are clear and consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The appellant argues in his May 2012 VA Form 9 that the VA examiner was "only a nurse practitioner and might not have had the expertise necessary to understand that prolong[ed] immobilization following injury could likely cause fusing of the vertebrae giving a false appearance of a congenital deformity."  However, as discussed below, the nurse practitioner's February 2012 medical opinion was well-reasoned and based upon a thorough review of the evidence of record.  "There is a presumption that VA has properly chosen a person who is qualified to perform to render a medical opinion.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  There is no contrary medical opinion in the evidence of record.  As discussed below, the September 2011 and February 2012 letters from a private physician do not provide a nexus opinion as to whether the appellant's current back disability was caused by or incurred in active service.  Rather, the private physician simply stated that the appellant's lower back pain was likely a long-standing problem.  The record does not contain clear evidence that VA did not properly choose a person to conduct the examination and render the medical opinion.  The presumption is not rebutted.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise, notwithstanding the competence of the VA examiner discussed above.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

	C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such case, the disease is presumed under the law to have had its onset in service even there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137.

Disability compensation benefits are provided for disability due to injury or disease, incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Congenital defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial, or hereditary origin by its very nature pre-exists military service.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  A defect, as opposed to a disease, is defined for these purposes as a condition that incapable of improvement or worsening.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.   


III.  Analysis

	A.  New and Material Evidence

Entitlement to service connection for a back disability was denied in a June 1984 rating decision because the only abnormality found on examination was a congenital fusion of L5-S1, which was noted to be a congenital defect.  The appellant was notified of the RO's determination and his appellate rights in a June 1984 letter, as well as of his procedural and appellate rights, but he did not appeal nor was new and material evidence received within the applicable time period.  Thus, the June 1984 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 4005(c) (1982) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

In a Statement in Support of Claim received in May 1990, the appellant stated that he wished to reopen his claim of entitlement to service connection for a back disability because he was never informed of the outcome.  A June 1990 rating decision noted the appellant's claim to reopen his back disability claim but noted that no new evidence was presented for reconsideration of the disability.  Accompanying that decision was a letter mailed to the Veteran along with an enclosure specifying his procedural and appellate rights.  

With respect to the appellant's claim that he was never notified of the June 1984 decision, the Board notes that there is a legal presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity. The U.S. Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process. See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").

In any event, the appellant did not appeal nor was new and material evidence received within the applicable time period after the June 1984 or the June 1990 rating decision.  Thus, the decisions are final.  38 U.S.C.A. § 4005(c) (1988) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

The appellant again claimed entitlement to service connection for a back disability in a Statement in Support of Claim received in October 2007.  Entitlement to service connection for congenital fusion was denied in a June 2008 rating decision.  An October 2001 clinical note records that the appellant was seen for complaints of back pain after being involved in an automobile accident.  October 2009 x-rays of the appellant's thoracolumbar spine showed mild degenerative changes.  In his October 2010 NOD, the appellant stated that he had experienced back pain since service.

The Board finds that these medical records and the appellant's statement that he has experienced back pain since separation from service, when presumed credible, relate to an unestablished fact necessary to substantiate the claim.  In other words, this evidence suggests that there may be a nexus between service and a currently claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence triggering VA's duty to assist and warranting reopening of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Under these circumstances, the Board finds that new and material evidence has been presented and the previously denied claim of service connection for a back disability is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  The Board notes that the RO treated the claim as reopened and has adjudicated the claim on the merits.  As discussed above, rating decisions were issued in April and September 2010.  A timely NOD was received in October 2010.  The appellant was afforded a VA examination in February 2012.  An SOC was issued in April 2012.  A timely VA Form 9 was received in May 2010.  The appellant was afforded a hearing before a DRO in January 2014.  An SSOC was issued in September 2016.

Thus, the Board may proceed with a decision on the merits.  The appellant and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

	B.  Evidence

No back disabilities were noted on the June 1979 examination report at entry into active service entry.  Review of the appellant's service treatment records reveals that he was seen for complaints of low back pain while on active duty.  A January 1980 clinical note states that a possible strain of the back was caused by lifting while working at the motor pool, where the appellant worked as a mechanic.  An August 1981 clinical note states that the appellant had complained of back pain, which had been present for a year.  The impression was lower back pain and scoliosis.  An October 1981 clinical note states that the appellant reported back pain for two to three years.  An x-ray revealed mild scoliosis of less than five degrees.  In-service X-rays showed transitional S1 vertebra with partial lumbarization and narrow L5-L6 intervertebral disc space.  The appellant was diagnosed with a congenital anomaly with secondary lumbosacral strain and probable protrusion of the L5-L6 disc in October 1981.  A December 1982 clinical note states that the examiner referred the appellant for a psychiatric appointment because of complaints with chronic back pain without physical findings that supported the complaints.  The appellant's separation examination noted complaints of back pain.

The appellant was afforded a VA examination in March 1984.  Examination revealed no evidence of lumbosacral strain.  However, there was x-ray evidence of congenital fusion of L5-S1 vertebrae.

An October 2001 clinical note states that the appellant was seen for complaints of back pain after being involved in an automobile accident.  

A June 2002 radiology report is of record.  The lumbosacral spine was imaged.  The appellant presented with low back pain and radiation to the right leg.  The vertebral bodies had a normal height and alignment.  There was no evidence of fracture.  The disc spaces were normal.  There was no evidence of significant osteophytosis.  There was no evidence of spondylolysis or spondylolisthesis.  There was no evidence of paravertebral soft tissue swelling.  The joint spaces in the sacroiliac joint and bilateral hips were normal.  The impression was a negative examination of the lumbar spine.  An addendum noted four non-rib-bearing vertebral bodies in the lumbar region with a variation of a transitional vertebra.

A January 2004 radiology report is of record.  The lumbosacral spine was imaged and compared with images taken in June 2002.  The appellant complained of back pain that radiated up to the right shoulder and down to the right foot.  No interval change was noted since the June 2002 study.  Vertebral bodies, appendages, and intervertebral spaces were all intact.  The examiner noted that it appeared that either L5 was partially sacralized or L1 has a pair of small ribs.  The impression was a normal lumbosacral spine and no changes since the June 2002 study.

A February 2004 radiology report is of record.  The lumbosacral spine was imaged and compared with images taken in January 2004.  The appellant was noted to have sustained trauma at work and complained of back pain.  There was anatomic alignment of the lumbosacral spine.  There was either sacralization of L5 or small ribs on L1.  Vertebral body height and intervertebral disc space were maintained.  No degenerative changes were noted.  No fractures of subluxations were present.  Bone mineralization was normal.  The impression was a normal examination.  

An October 2006 radiology report is of record.  The lumbosacral spine was imaged and compared with images taken in February 2004.  It was noted that the appellant was being seen post-motor vehicle accident, with back pain.  A sacralized transitional L5 vertebra was observed.  The vertebral body heights and intervertebral disc spaces were maintained.  There was no acute fracture or dislocation.  Bone mineralization was within normal limits.  The impression was transitional L5 vertebra and no acute bony abnormality in the lumbar spine.

An October 2009 radiology report is of record.  The lumbosacral spine was imaged and compared with images taken in October 2006.  The appellant was noted to have complained of back pain.  Vertebral bodies of the lumbosacral spine were noted to be of normal height and in anatomic alignment.  No compression deformities or evidence of fracture was present.  Intervertebral disc spaces were preserved.  Degenerative osteophytes, largest at L3-L4, were observed.  An 8 mm. calcification in the right upper quadrant may represent a calcified gallstone or renal stone.  Lung bases were clear and there was a non-obstructive bowel gas pattern.  The impression was mild degenerative changes with no compression deformities or acute osseous abnormality.

In his October 2010 Notice of Disagreement, the appellant stated that, although he was diagnosed with a congenital low back disability, he had no low back problems before entering active duty.  Rather, he first experienced back pain six months into active duty and has continued to have low back pain since then.  The appellant asserts that, because he had no back pain prior to service, his congenital disability was aggravated by his active service.

A September 2011 letter from a private physician is of record.  The physician stated that the appellant was evaluated for lower back pain and the initial impression was that the cause of such pain was degenerative joint disease.  The physician noted that he wanted to perform further screening tests because of the duration and severity of the appellant's symptoms.  Physical examination revealed that the appellant did not have levo- or dextro-scoliosis.  The physician noted that he had reviewed the appellant's military records.  A second letter from the private physician, received in February 2012, states that the appellant's lower back pain was likely a long-standing problem.  Upon review of the records that the appellant provided, the physician stated that there was documentation that the appellant had low back pain during service.

The appellant was afforded a VA examination in February 2012.  A 2009 diagnosis of mild degenerative joint disease was noted.  The appellant stated that low back pain began in 1982 when he worked as a heavy equipment mechanic and often had to move tires.  Imaging studies were performed and compared with those from October 2009.  It was noted that arthritis was not documented in the imaging studies and the appellant did not have a vertebral fracture.  A transitional vertebral body anatomy with sacralization of the L5 vertebral body was noted.  Normal alignment was observed.  Intervertebral disc spaces and vertebral body heights were well-maintained.  There was no definite acute osseous abnormality.  Scattered anterior osteophytes were noted, as was a stable 9 cm. calcification in the right upper quadrant, possibly representing a calcified gallstone or renal stone.  The VA examiner stated that, per the 2009 x-ray results, the appellant had mild degenerative changes.  Due to the appellant's complaints of worsening low back pain, the February 2012 x-ray was ordered, which showed no acute osseous abnormality, transitional vertebral body anatomy, and scattered anterior osteophytes.  The VA examiner noted that the appellant was treated multiple times for low back pain during service with a negative examination.  It was noted that, in December 1982, a psychiatric evaluation was ordered due to "chronic low back pain with negative medical examination" and that "individuals who obtain profiles similar to the one produced by this service member will often present themselves as being physically ill, but their chronic complaints are not usually substantiated upon medical examination."  The appellant was noted to have been referred to a stress-management group due to the increased stress in his personal life.  The VA examiner noted the 2009 diagnosis of mild degenerative changes and explained that review of medical literature indicates that as a person ages, the water and protein content of the cartilage of the body changes, resulting in weaker, more fragile, and thin cartilage.  The VA examiner stated that the discs and joints that stack the vertebrae, facet joints, are subject to wear and tear over time, or degenerative changes, because they are partially composed of cartilage.  The VA examiner opined that it was less likely than not that the appellant's current complaints of low back pain are due to active service because the February 2012 x-ray report showed that intervertebral disc spaces and vertebral body heights are well-maintained and also showed scattered anterior osteophytes.

On the appellant's May 2012 VA Form 9, he stated that he believed that the narrowing of the L5-S1 intervertebral disc space and fusion detected in March 1984 was caused by his service and was not a congenital defect.  The appellant reported being essentially immobilized for months in a body brace.  He also argued that, because his back disability worsened, it could not be considered a congenital defect as a congenital defect does not worsen.  He also requested another VA examination, this time with an orthopedist, because the nurse practitioner may not have the expertise to recognize that prolonged immobilization following an injury could cause a fusing of the vertebrae, which may appear as a congenital defect.

The appellant was afforded a hearing in April 2013 before a Decision Review Officer (DRO).  The appellant and his representative contended that the appellant's congenital fusion was changing; thus, it should not be considered a congenital defect.  It was noted that the appellant reported continued back pain since separation from service.  The representative also argued in the alternative that the evidence supported that there was a superimposed injury on the congenital defect.  The representative appears to have contended that there was "unmistakable and clear evidence" that the appellant experienced back pain and that the April 2012 SOC used the wrong standard of proof with respect to aggravation.  The appellant testified that he injured his back during service changing tires on five-ton trucks and has experienced increasing pain since.  The appellant reported being on pain medication consistently since 1984.

	

C.  Entitlement to Service Connection

      i.  Congenital Defect

Upon a review of the record, the Board finds that the preponderance of the evidence indicates that the appellant's congenital fusion is a congenital defect.  38 C.F.R. § 3.303(c).  It was diagnosed as such during service in October 1981.  Subsequent examinations do not contradict this diagnosis.  

The appellant argues that the fusion of his spine may have occurred when during recovery from an injury.  However, the Board finds that he is not competent to render such an opinion, given the complex medical nature of the disability at issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the appellant may be competent to describe symptoms, a diagnosis of an internal condition such as a spinal fusion, and whether it was congenital defect or not requires medical knowledge.  

The Board notes the appellant's lay contentions, and the statement from his sister.  Although the appellant and his sister are competent to report symptoms observed, the record does not establish that either is competent to render opinions on a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board also notes the private medical evidence of record; however, it only establishes that the appellant received medical treatment for complaints of back pain.  It does not support a finding that the appellant's congenital fusion is capable of improving or worsening.

Service connection cannot be granted for disability due solely to a congenital spinal fusion as such is not a disease or injury.  

The fact that benefits cannot be granted for disability due to the congenital spinal fusion does not preclude service connection for disability due to disease or injury during service that was superimposed on the spinal fusion.  

The Board notes that the appellant was diagnosed with secondary lumbosacral strain and probable protrusion of the L5-L6 disc in October 1981.  However, the March 1984 VA examination revealed no evidence of lumbosacral strain.  The only notable finding was congenital fusion of L5-S1 vertebrae.  The preponderance of the evidence supports the conclusion that the October 1982 lumbosacral strain was resolved prior to March 1984, more than 30 years ago.

The Board also notes the appellant's contentions that he has experienced back pain since separation from service.  The appellant's separation examination report notes complaints of back pain.  A December 1982 clinical note reveals that a psychiatric evaluation was ordered for the appellant because a negative medical examination followed his complaints of chronic low back pain.  The psychiatric evaluation report noted that "individuals who obtain profiles similar to the one produced by [the appellant] will often present themselves as being physically ill, but their chronic complaints are not usually substantiated upon medical examination."  It was noted that the appellant was referred to a stress-management group due to increased stress in his personal life.  Upon weighing the evidence, the Board finds that this well-reasoned psychiatric evaluation report is entitled to more probative weight than the appellant's lay contentions of back pain.

An October 2001 clinical note is of record, which shows that the appellant sought treatment for complaints of back pain following involvement in a motor vehicle accident.  A February 2004 radiology report notes that the appellant sustained trauma at work and complained of back pain.  An October 2006 radiology report states that the appellant was being seen post-motor vehicle accident, with back pain.  These injuries, reported by the appellant, occurred well after separation from service.

The February 2012 VA examiner opined that it was less likely than not that the appellant's current complaints of back pain were related to service because the contemporaneous x-ray results were more consistent with the natural aging process.  The VA examiner explained that medical literature indicates that, as people age, the water and protein content of the cartilage in the body changes, resulting in weaker, more fragile, and thin cartilage.  The discs and joints that stack the vertebrae, facet joints, are partly composed of cartilage and are thus subject to wear and tear over time, degenerative changes.  The Board notes that this medical opinion was well-reasoned and based on a thorough review of the medical evidence of record and a thorough examination of the appellant.

Thus, regardless of whether the appellant's lumbosacral strain was superimposed over his congenital defect or did not affect his congenital fusion, service connection must be denied because the preponderance of the evidence is against the appellant's current disability being related to any in-service event, injury, or disease.

The Board has also considered entitlement to service connection on a presumptive basis.  However, there is no evidence that arthritis manifested to a compensable degree within one year of separation from service.  Thus, the appellant is not entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board notes the representative's arguments in the April 2013 hearing that there was "unmistakable and clear evidence" that the appellant had experienced pain since separation from service and that the RO used the wrong standard of proof in the April 2012 SOC with respect to aggravation.  Here, there is no indication that the Veteran had a back injury or disease prior to service, only a congenital defect, which by its nature is not subject to worsening or improvement.  Hence, the standard of proof for aggravation is not for application.  As to whether the Veteran had an in-service injury or disease superimposed on his congenital defect, the Board has already explained that there is no nexus between his superimposed lumbar strain and a current low back disability.  


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for degenerative disc disease, thoracolumbar spine, with congenital fusion, also claimed as lower back pain and upper left back pain, has been granted.

Entitlement to service connection for degenerative disc disease, thoracolumbar spine, with congenital fusion, also claimed as lower back pain and upper left back pain, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


